Case 4:11-cv-06714-YGR Document 442-29 Filed 06/01/21 Page 1 of 5




                 EXHIBIT CC
Case 4:11-cv-06714-YGR Document 442-29 Filed 06/01/21 Page 2 of 5



                                                      VOLUME 10

                                                Pages 2347 - 2611

                                        UNDER SEAL PAGES 2438 - 2449

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable YVONNE GONZALEZ ROGERS, Judge

EPIC GAMES, INC.,           )
                            )
       Plaintiff,           )          NO. C-20-5640 YGR
                            )
  vs.                       )          Friday, May 14, 2021
                            )
APPLE, INC.,                )          Oakland, California
                            )
       Defendant.           )          BENCH TRIAL
____________________________)
APPLE, INC.,                )
                            )
       Counterclaimant,     )
  vs.                       )
                            )
EPIC GAMES, Inc.,           )
                            )
       Counter-Defendant.   )
____________________________)

               REPORTER'S TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:              CRAVATH, SWAINE & MOORE, LLP
                            825 Eighth Avenue
                            New York, New York 10019
                       BY: KATHERINE B. FORREST, ESQUIRE
                            GARY A. BORNSTEIN, ESQUIRE
                            YONATAN EVEN, ESQUIRE
                      (Appearances continued.)

Reported By:            Diane E. Skillman, CSR 4909, RPR, FCRR
                        Pamela Batalo-Hebel, CSR 3593, RMR, FCRR
                        Raynee Mercado, CSR 8258 RMR, CRR, FCRR

      TRANSCRIPT PRODUCED BY COMPUTER-AIDED TRANSCRIPTION
     Case 4:11-cv-06714-YGR Document 442-29 Filed 06/01/21 Page 3 of 5 2556
                           MICKENS - DIRECT / CLARKE

 1             THE COURT:    And it is provisionally admitted as with

 2   the others.

 3             MR. CLARKE:     Thank you.

 4   Q.   Professor Mickens, what materials did you rely on to

 5   formulate your opinions in this case?

 6   A.   I relied on several different sources.        I first of all

 7   relied on academic articles about computer security that were

 8   submitted to conferences considered reputable in my field.

 9        I also relied on public facing documentation that Apple

10   provides about its products.

11        I relied on the work of reverse engineers who have

12   analyzed how Apple's products work.        In particular, I looked

13   at a book written by Jonathan Levin, considered one of the

14   experts in reverse engineering, to understand his analyses.

15        I also looked at articles in the popular press which

16   talked about various aspects of computer security.

17        And finally, I relied on my own expertise and research and

18   training in the fields of operating systems and security.

19   Q.   Professor Mickens, are the sources that you listed the

20   types of sources that you typically rely on in your academic

21   work?

22   A.   They are.   Both myself and other academics in the field of

23   computer security and operating systems oftentimes cite or

24   rely on evidence from the various sources that I just

25   described.
     Case 4:11-cv-06714-YGR Document 442-29 Filed 06/01/21 Page 4 of 5 2559
                           MICKENS - DIRECT / CLARKE

 1   labeled on device security mechanisms that are enforced by the

 2   operating system.      And just to be clear, when I say on device,

 3   I mean the actual device that the user uses, like the actual

 4   iPhone, for example.

 5        Now in my opinion, it's that middle layer of security

 6   mechanisms, the ones enforced by the on-device operating

 7   system that are the most important.        And the reason is that

 8   the operating system is responsible for configuring or

 9   managing many of these security properties provided by the

10   hardware level.     And furthermore, there are security

11   properties that the operating (sic) itself is really uniquely

12   situated to provide.

13        So that middle layer, in my opinion, is the most important

14   layer with respect to security.

15             THE COURT:     Is it all -- do you have an opinion as to

16   why the Android has more security issues than the iPhone?

17             THE WITNESS:     So this may come up throughout the

18   direct and the cross.      My opinion is that if you look at

19   various commodity operating systems, so for example, like iOS

20   or Android, I believe that they are in the same rough

21   equivalence class when it comes to susceptibility to malware,

22   viruses, or things like that.

23             THE COURT:     So you don't think there's a difference

24   between the two devices in terms of security?

25             THE WITNESS:     I don't think there is a meaningful
Case 4:11-cv-06714-YGR Document 442-29 Filed 06/01/21 Page 5 of 5
                      MICKENS - DIRECT / CLARKE




                      CERTIFICATE OF REPORTERS



           We, Diane E. Skillman, Pamela Batalo-Hebel, and

Raynee Mercado certify that the foregoing is a correct

transcript from the record of proceedings in the

above-entitled matter.      We further certify that we are neither

counsel for, related to, nor employed by any of the parties to

the action in which this hearing was taken, and further that

we are not financially nor otherwise interested in the outcome

of the action.



                     _______/S/DIANE E. SKILLMAN______

                  Diane E. Skillman, CSR, RPR, FCRR



               _________/S/ PAMELA BATALO-HEBEL__________

                      Pamela Batalo-Hebel, CSR, RMR, FCRR



                 ________/s/ Raynee Mercado__________

                  Raynee Mercado, CSR, RMR, FCRR



                       Saturday, May 15, 2021
